DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2019/013644 filed 01/15/2019, which claims the benefit of the priority of US Provisional application 62/633,958 filed 02/22/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 03/17/2022 has been considered by the examiner.
Claim Status
Claims 1-2, 5-7, 9, 12, 16-17, 23-27, 29-32, 35-40 are being examined on the merits in this office action.
Claim Objections - Withdrawn
The objection of claims 1, 2 is withdrawn in view of the amendments to claim 1 and 2.
Claim Rejections - 35 USC § 112 -Withdrawn
The rejection of claims 31 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to claim 31 and 39.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 9, 12, 16-17, 23, 25, 27, 29, 31-32, 36-37, and 39 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0008320A1 (hereinafter “the ‘320 publication”).
Regarding claim 1, ‘320 teaches methods of treating neuromuscular diseases such as muscle atrophy (abstract, claim 10, [0026]) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054].
Regarding claims 2, 9 and 12, ‘320 teaches that the muscular dystrophy is a lethal, degenerative muscle disease which is characterized by chronic inflammation, oxidative stress [0054] and further that the degenerative muscle condition is sarcopenia [0128].
Regarding claim 5, ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054].
Regarding claim 7, ‘320 teaches that the statin is administered orally [0061, 0095, 0102, 0104, 0123, 0167].
Regarding claims 16 and 17, ‘320 teaches methods of treating neuromuscular diseases such as Duchenne muscular dystrophy (abstract, claim 10, [0026) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054]. ‘320 further teaches that the neuromuscular disease is commenced before the subject is 10 years of age (claim 13, [0013]) and further that muscular dystrophy is a lethal, degenerative muscle disease which is characterized by chronic inflammation, oxidative stress [0054].
Regarding claim 23, ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054].
Regarding claims 25 and 27, ‘320 teaches methods of treating neuromuscular diseases and that the neuromuscular disorders encompass denervation atrophy (abstract, claim 10, [0026, 0127]) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054]. ‘320 further teaches that the neuromuscular disease is commenced before the subject is 10 years of age (claim 13, [0013]) and further that muscular dystrophy is a lethal, degenerative muscle disease which is characterized by chronic inflammation, oxidative stress [0054].
Regarding claim 29, ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054].
Regarding claims 31 and 32, ‘320 teaches methods of treating neuromuscular diseases such as Duchenne muscular dystrophy (DMD) (abstract, claim 10, [0026) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 discloses that DMD causes severe muscle wasting and death from respiratory and/or cardiac failure [0004]. ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054]. ‘320 further teaches that the neuromuscular disease is commenced before the subject is 10 years of age (claim 13, [0013]) and further that muscular dystrophy is a lethal, degenerative muscle disease which is characterized by chronic inflammation, oxidative stress [0054]. ‘320 teaches that simvastatin treatment reverses cardiac muscle dysfunction [0048, 0054] and improved cardiac function was associated with increased phosphorylation of phospholamban, a key regulatory protein of the Ca2+ pump (SERCA), a therapeutic target in DMD [0054].
Regarding claim 36, ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054].
Regarding claim 37 ‘320 teaches methods of treating neuromuscular diseases such as muscle atrophy (abstract, claim 10, [0026) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054]. ‘320 further teaches that improvement of muscle fiber function, integrity and/or survival can be assessed using at least one of the following assays: a detectable decrease of creatine kinase in blood, a detectable decrease of necrosis of muscle fibers in a biopsy cross-section of a muscle suspected to be dystrophic, and/or a detectable increase of the homogeneity of the diameter of muscle fibers in a biopsy cross-section of a muscle suspected to be dystrophic [0109, 0139, 0143]. ‘320 teaches that the expression level of SERCA2a is measured to show improvement [0172].
Regarding claim 39 ‘320 teaches that treatment with simvastatin led to muscle regeneration [0005] and that simvastatin is a key regulator of SERCA2A activity [0048, 0054].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9, 12, 16-17, 23-25, 27, 29-32, 35-40 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0008320A1 (hereinafter “the ‘320 publication”) in view of US 2003/0149995A1 (hereinafter “the ‘995 publication”).

The teachings of ‘320 are disclosed above and incorporated herein by reference.
‘320 does not teach that the activator is selected from CDN1163, ranolazine, istaroxime, or gingerol and does not teach a method of identifying agents for treating skeletal muscular atrophy as recited in instant claim 6.
The ‘995 publication teaches methods of screening for compounds which affect the activity of a physiologically important calcium pump, the sarco/endoplasmic reticulum Ca2+ ATPase (SERCA) (abstract) comprising exposing or contacting the cell to a compound under test and detecting a phenotypic, biochemical or behavioral change in the transgenic C. elegans indicating an increase in the activity of the SERCA protein indicating a reversion towards wild type SERCA activity in the one or more cell types or tissues which exhibit reduced SERCA activity in the absence of the compound (abstract, claim 1 and [0020-0023]) and further identifying the compounds as modulators of SERCA activity using these screening methods may be useful as pharmaceuticals in the treatment of the wide range of diseases with which the SERCA genes have been associated [0020]. ‘995 teaches that SERCA2 is expressed in muscle [0006] and that in slow-twitch skeletal muscle, cardiac muscle and smooth-muscle tissues, SERCA2 activity is modulated by phosphorylation of the regulatory protein phospholamban (PLB) [0008]. ‘995 teaches that examples of compounds that are known to activate the activity of SERCA, such as diethylether, gingerol, and 1-(3,4-dimethoxyphenyl)-3-dodecanone [0242].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘320 and ‘995 and arrive at a method of identifying a candidate agent that affects the activity level of SERCA pumps as taught by ‘995 because ‘995 teaches that the method was successful in the identification of compounds which affect the activity of a physiologically important calcium pump, the sarco/endoplasmic reticulum Ca 2+ATPase (SERCA) [0002]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of ‘320 and ‘995 because ‘995 teaches that the compounds were useful as pharmaceuticals in the treatment of the wide range of diseases with which the SERCA genes have been associated [0020] and ‘320 teaches that compounds such as simvastatin is a key regulator of SERCA2A activity [0048, 0054] and that simvastatin has been successful in treating neuromuscular diseases such as muscle atrophy (abstract, claim 10, [0026]). The disclosures render obvious the instant claim 38.
Regarding claim 6, 24, 30, 35, and 40, ‘995 teaches that examples of compounds that are known to activate the activity of SERCA, such as diethylether, gingerol, and 1-(3,4-dimethoxyphenyl)-3-dodecanone [0242].

Claims 1-2, 5-7, 9, 12, 16-17, 23, 25, 27, 29, 31-32, 36-37, and 39 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0008320A1 (hereinafter “the ‘320 publication”) in view of Burr et al. (Molecular and Cellular Biology p. 1991–2002, 2014).
The teachings of ‘320 are disclosed above and incorporated herein by reference.
‘320 does not teach that the activator is selected from CDN1163, ranolazine, istaroxime, or gingerol as recited in instant claim 6.
Burr et al. teaches a muscular dystrophy model treated with ranolazine reduced muscular pathology (abstract). Burr teaches that ranolazine treatment was given at 2 mg (page 1993, left col. 4th paragraph, line 1-2) and that ranolazine decreases muscular dystrophy pathology (page 1996, right col. Last paragraph, line 1-2). Burr teaches that histological examination of quadriceps muscles showed noticeably less pathology with significantly less fibrosis and central nucleation with ranolazine treatment, as well as fewer infiltrates and less fiber size irregularity and that the results suggest that ranolazine is a novel therapeutic option to consider in treating MD (page 1997, left col. Line 13-18 and also Fig. 10D to F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘320 and Burr and use ranolazine to treat muscular dystrophy because Burr teaches that ranolazine decreases muscular dystrophy pathology (page 1996, right col. Last paragraph, line 1-2). One of ordinary skill in the art would have had a reasonable expectation of success in using ranolazine for treating muscular dystrophy because Burr teaches that histological examination after treatment with ranolazine showed significantly less fibrosis and central nucleation with ranolazine treatment, as well as fewer infiltrates and less fiber size irregularity and that the results suggest that ranolazine is a novel therapeutic option to consider in treating MD (page 1997, left col. Line 13-18 and also Fig. 10D to F).

Claims 1-2, 5-7, 9, 12, 16-17, 23, 25-27, 29, 31-32, 36-37, and 39 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0008320A1 (hereinafter “the ‘320 publication”) in view of Burr et al. (Molecular and Cellular Biology p. 1991–2002, 2014) and Hamalainen et al. (Journal of Muscle Research and Cell Motility 22: 453–457, 2001).
 The teachings of ‘320 are disclosed above and incorporated herein by reference.
‘320 does not teach that the denervation is symptomatic of hyperthyroidism as recited in claim 26.
Hamalainen teaches long-term (72 days) denervated slow-twitch soleus muscles of euthyroid and hyperthyroid rabbits (abstract). Hamalainen further examined whether or not hyperthyroidism is able to amplify the changes induced by denervation in slow-twitch muscle (page 454, left col. Line 1-2) and further concludes that denervation-induced changes in fast MHC isoforms were slightly intensified by hyperthyroidism (page 454, right col. Last three lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘320 and Burr and prepare a method of treating denervation which is symptomatic of hyperthyroidism because Hamalainen discloses that denervation-induced changes in fast MHC isoforms were slightly intensified by hyperthyroidism (page 454, right col. Last three lines). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success with the method of treating denervation because ‘320 teaches that the method was successful in treating neuromuscular diseases and that the neuromuscular disorders encompass denervation atrophy (abstract, claim 10, [0026, 0127]).
Regarding claim 26, Hamalainen further examined whether or not hyperthyroidism is able to amplify the changes induced by denervation in slow-twitch muscle (page 454, left col. Line 1-2) and further concludes that denervation-induced changes in fast MHC isoforms were slightly intensified by hyperthyroidism (page 454, right col. Last three lines). It would therefore be obvious to treat denervation which is symptomatic of hyperthyroidism.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that, Phospholamban (PLB) is a regulator of cardiac SERCA wherein phosphorylation of PLB can relieve its inhibitory effects on SERCA activity. There is, at best, limited evidence that it may also regulate SERCA2a expression in slow twitch skeletal muscle fibers (Song et al., 2004 The FASEB Journal 10.1096/fj.03-1058fje.) but SERCA in skeletal muscle is generally regulated by sarcolipin instead of phospholamban. Thus, phosphorylation of PLB would not significantly alter skeletal muscle SERCA activity or modulate sarcopenia. In addition, the phosphorylation that relieves inhibition of the present invention is a completely different (and indirect) approach to increasing SERCA activity directly through an allosteric activator such as CDN1163. 
Further, it is stated at page 6 of the Current Action that, "... '320 teaches that the expression level of SERCA2a is measured to show improvement [0172]." Rather, what '320 states is that "Therefore, we measured the expression level of SERCA2a in Simvastatin-treated and control mdx mice; however, there was no significant difference (P=0.30)." '320, [0172]. Emphasis added. Thus, '320 fails to support that treatment shows improvement. Finally, it is stated that '320 teaches that simvastatin treatment reverses cardiac muscle dysfunction [0048, 0054] and improved cardiac function was associated with increased phosphorylation of phospholamban, a key regulatory protein of the Ca" pump (SERCA), a therapeutic target in DMD [0054]. Defining SERCA as a target for DMD in cardiac tissue, does not negate the key observation and claim of the present invention, that SERCA activation can modulate sarcopenin in skeletal muscle in aging. 

The Arguments presented above have been fully considered but are unpersuasive because the instant claims are drawn to a method of treating muscular dystrophy by providing an effective amount of an activator that enhances the activity of one or more SERCA pumps. The ‘320 publication teaches a method of treating neuromuscular diseases such as muscle atrophy (abstract, claim 10, [0026]) comprising administering to a subject having or at risk of developing a neuromuscular disease, a therapeutic effective amount of a statin drug (claim 1-3, [0006]). ‘320 further discloses that simvastatin is a key regulator of SERCA2A activity [0048, 0054]. The publication therefore teaches the instant method because it discloses a method of treating the instant condition, using an activator (simvastatin) that is known to regulate one of the SERCA pumps, the SERCA2A. The disclosures of ‘320 therefore anticipate the instant claims. 
With regards to Applicant arguments that phosphorylation of PLB would not significantly alter skeletal muscle SERCA activity or modulate sarcopenia and that SERCA in skeletal muscle is generally regulated by sarcolipin instead of phospholamban, the Examiner notes that the instant claims nor the specification recite or disclose the mechanism of action of enhancing the activity of the SERCA pump. The claims generally recite that the activator affects one or more of the SERCA pumps, which ‘320 discloses that the simvastatin does, and further discloses that the activator successfully treated DMD.
With regards to Applicants argument that SERCA activity is increased directly through an allosteric activator such as CDN1163, the Examiner notes that the independent claim 1 generally recites “an activator” and not a specific activator. The ‘320 publication therefore satisfies the limitation of claim 1. Furthermore, the specific activator recited in claim 6 are taught by both Burr and ‘995 and are taught to treat the instant condition or activate one or more SERCA pumps.
Regarding Applicants argument that '320 fails to support that treatment shows improvement, the Examiner notes that ‘320 discloses that Simvastatin dramatically reduced damage and enhanced physiological function of both skeletal and cardiac muscle of dystrophic mdx mice, an animal model of DMD [0054] and further that in FIG. 3, Simvastatin treatment of mdx mice (n=9) dramatically reduced CK levels by ˜8 fold compared to untreated mdx mice (n=10). This effect was highly statistically significant (P<0.001). Therefore, Simvastatin appears to substantially reduce whole-body muscle damage in mdx mice over a long-term treatment period [0157]. ‘320 further teaches that as in younger mice, we found significantly reduced CK levels in mdx Sim mice compared to mdx Con, indicating that Simvastatin protected against muscle fiber degeneration [0170] and that the levels of fibronectin, another fibrotic marker 3, were also significantly reduced in mdx Sim diaphragm sections. Since diaphragm fibrosis is extensive in mdx mice at this age, our data indicate that Simvastatin actually reversed pre-existing fibrosis, consistent with findings in cardiac muscle [0170]. It is therefore clear from the teachings of ‘320 that simvastatin was effective in both skeletal and cardiac muscles for the treatment of DMD and further that it enhanced SERCA2a activity. In addition, the combined teachings of the cited prior art render obvious the instant claims. The arguments are therefore unpersuasive.

Conclusion
Claims 1-2, 5-7, 9, 12, 16-17, 23-27, 29-32, 35-40 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615